United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bolton, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-131
Issued: January 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On October 17, 2012 appellant sought appeal from a decision of the Office of Workers’
Compensation Programs (OWCP) dated April 20, 2012.
The Board assigned Docket
No. 13-131.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation
Act (FECA).1 The case record as transmitted to the Board does not contain the final adverse
decision of OWCP, which is the subject of this appeal. The Board notes that the case record
does contain a fiscal record, dated April 12, 2012, which shows payment of a net schedule award
for bilateral lower extremity impairment of $11,940.48. However, as the record does not contain
the actual final decision regarding this schedule award, the Board is unable to review the award
and verify that the complete record has been made available to the Board. Accordingly,

1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

IT IS HEREBY ORDERED THAT the appeal docketed as No. 13-131 is remanded to
OWCP for reconstruction of the record, to be followed by an appropriate decision.
Issued: January 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

